EXHIBIT 10.1

 

TransCanada Keystone Pipeline, LP

450 - 1st Street SW

Calgary, AB T2P 5H1

Tel: 403.920.6113

Fax: 403.920.2366

Email: sherry_richardson@transcanada.com

 

July 15, 2014

 

Save The World Air, Inc. (STWA)

735 State Street, Suite 500

Santa Barbara, CA 93101

 

Attention: Gregg M. Bigger, President & CFO

 

RE: Contract No. 11124   Equipment Lease / Option to Purchase Agreemen   Notice
of Termination Letter for Contract No, 11124    

 

Please be advised that Contract 11124 relating to the Equipment Lease I Option
to Purchase Agreement between STWA and TransCanada Keystone Pipelines, LP is
being terminated effective October 15th, 2014.

 

Termination Clause 14

 

"During the Initial Term, either Party may terminate this Agreement at any time
for any reason on ninety (90) days written notice to the other."

 

The justification for the early termination is due to the project working to
expedite the required testing and believes the full term of the lease is
unnecessary to successfully complete testing.

 

Please acknowledge receipt of this letter by signing below and returning one
copy to Sheelagh Forsyth at sheelagh_ forsyth@transcanada.com.

 

Regards,

 

/s/ Derek Brammer

Derek Brammer

Project Manager, Keystone Pipeline Project

 



cc: Ben Weber, TransCanada   Sheelagh Forsyth, TransCanada

 

ACCEPTED AND AGREED TO BY:

 

Save The World Air, Inc.

By:________________________

Name:______________________

Title:_______________________

Date:_______________________

 



 



SWTA Contract No. 11124 Page 1 Termination Letter  

